COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  THE CASAUBON FIRM and MARIA F.                  §
  LOPEZ,                                                           No. 08-20-00034-CV
                                                  §
                                  Appellants,                         Appeal from the
                                                  §
  v.                                                           200th Judicial District Court
                                                  §
  TEXAS MUTUAL INSURANCE                                          of Travis County, Texas
  COMPANY,                                        §
                                                                 (TC#D-1-GN-16-001766)
                                  Appellee.       §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below, but only to the extent that it

denies recovery of attorney’s fees awarded to the Casaubon Firm by the Texas Department of

Insurance, Worker’s Compensation Division in the worker’s compensation claim for Gerson Rubi.

The case is remanded to the trial court to redraw its judgment and to rule on the award of court

costs consistent with this opinion. In all other respects, the judgment of the trial court is affirmed.

Appellant Casaubon Firm is awarded one-half of its costs of appeal, for which let execution issue.

This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.